Citation Nr: 0209389	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the evidence is new and material to reopen a 
claim to entitlement to service connection for bilateral 
hearing loss.

2.  Whether the evidence is new and material to reopen a 
claim to entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.  

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).

The Board remanded this case in June 2000 for further 
development, and it has returned for decision.


FINDINGS OF FACT

1.  All evidence necessary for the adjudication of the claims 
on appeal has been obtained by the RO.  

2.  The veteran was previously denied service connection for 
bilateral hearing loss and tinnitus in a July 1997 RO 
decision; despite appropriate notification, he did not 
appeal.  

3.  At the time of the RO's July 1997 decision, the evidence 
during service and within the presumptive period after 
service was negative for bilateral hearing loss and tinnitus, 
although the veteran was apparently diagnosed with these 
disorders in 1997.  

4.  Evidence added since the RO's July 1997 decision includes 
VA outpatient audiologic records spanning from 1997 to 1998 
and statements provided by the veteran and his representative 
that detail the veteran's military history as a combat 
infantryman in the European Theater during World War II; the 
veteran was the recipient of the Combat Infantry Badge. 

5.  The evidence added to the record since the RO's July 1997 
decision bears directly and substantially upon the specific 
matter under consideration and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.


CONCLUSION OF LAW

Evidence received since the July 1997 decision denial by the 
RO of entitlement to service connection for bilateral hearing 
loss and tinnitus is new and material, and the claim for 
service connection for these disabilities is reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126, 7105 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.156 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (West 1991 & Supp. 2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning bilateral 
hearing loss and tinnitus.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
of the case and supplemental statement of the case sent to 
the veteran notified him of the evidence required to grant 
his claims, and of the information and evidence needed to 
substantiate it.  Thus, the notification requirements of the 
VCAA have been satisfied, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post service medical treatment that he 
indicated were available.  (VCAA does not require 
examinations in claims to reopen if new and material evidence 
has not been presented or secured.)  Under these 
circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  The RO informed him that it 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Therefore, the 
Board may proceed to address the merits of the veteran's 
claims.



II.  New and Material Evidence

The record reflects that the veteran first submitted an 
application for benefits relating to bilateral hearing loss 
and tinnitus in June 1997.  These claims were denied in July 
1997, after the RO considered the veteran's service medical 
records and the post-service VA medical records, which 
included a June 1997 audiologic examination report.  

Later in July 1997, the veteran was advised of the decision 
to deny his claim for service connection for bilateral 
hearing loss and tinnitus.  This letter also included notice 
of his appellate rights.  The veteran did not appeal this 
action and, therefore, it became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104(a), 20.1103.

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7104(b); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in the fall of 1992 (after the Board's June 1992 
decision), however, the pre-August 29, 2001 definition of new 
and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final RO decision in July 1997 includes VA outpatient records 
dated from 1997 through 1998 and written statements provided 
by the veteran and his representative.  According to the VA 
outpatient treatment records, the veteran was diagnosed with 
sensorineural hearing loss reportedly due to exposure to 
acoustic trauma during service.  In a June 1997 note, the 
examiner noted the veteran's history of exposure to military 
noise as a combat infantryman.  Based on examination, the 
examiner assessed that the veteran had sensorineural hearing 
loss and communication difficulties consistent with his 
medical history.  

According to the statements provided by the veteran and his 
representative, the veteran was a combat veteran in the 
European Theater during World War II.  He received the Combat 
Infantry Badge, and was exposed to acoustic trauma from 
gunfire, airplanes, and other noises common to military 
combat.  The Board notes that the veteran's Report of 
Separation indicates that he was a combat infantryman and 
that his list of decorations and citations was not available 
at the time.  The veteran's representative contends in the 
July 2002 Informal Hearing Presentation that 38 U.S.C.A. § 
1154(b) was never considered by the RO in the July 1997 
decision.

Although the VA outpatient audiologic records are vague 
regarding the etiology of the veteran's sensorineural 
bilateral hearing loss and tinnitus and the findings were 
apparently based on a medical history reported by the 
veteran, the Board will assume, for purposes of deciding 
whether to reopen these claims, that the answers to these 
questions would be favorable to the veteran.  Furthermore, in 
light of this evidence, the Board finds the statements 
provided by the veteran and his representative regarding 
exposure to acoustic trauma as a combat infantryman as new 
and material because the RO apparently did not consider 
38 U.S.C.A. § 1154(b) when it denied these issues in July 
1997.  Moreover, the veteran is competent to testify 
regarding his experience during service with respect to 
difficulty hearing and tinnitus.  The Board considers this 
evidence to bear directly and substantially upon the specific 
matters under consideration and to be of such significance 
that it must be considered together with all the evidence to 
fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claims 
for service connection for bilateral hearing loss and 
tinnitus are reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claims for service connection for bilateral 
hearing loss and tinnitus, the Board has determined that 
further development is required before proceeding to consider 
the merits of the underlying claims.  Accordingly, the Board 
is undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


ORDER

To the extent that it has been determined that new and 
material evidence was submitted to reopen the claims for 
service connection for bilateral hearing loss and tinnitus, 
the appeal is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

